         Case 3:17-cv-01061-RMS Document 65 Filed 08/16/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                     Plaintiffs,                      Civil Action No.
                                                      3:17-cv-1061-AVC
                         v.

 U.S. CITIZENSHIP AND IMMIGRATION                     STIPULATION
 SERVICES, U.S. CUSTOMS AND BORDER                    AND
 PROTECTION, and U.S. DEPARTMENT OF                   [PROPOSED]
 STATE,                                               ORDER

                    Defendants.


                STIPULATION AND [PROPOSED] SCHEDULING ORDER

       WHEREAS, on July 17, 2019, Judge Covello ordered the following schedule: “discovery

due by 8/14/19; dispositive motions due by 9/11/19; trial brief due by 10/9/19, trial ready date

November 6, 2019,” ECF No. 60;

       WHEREAS, on August 5, 2019, the parties filed a joint motion to stay that schedule and

for referral to a Magistrate Judge for all matters, ECF No. 61;

       WHEREAS, on August 9, 2019, the Court granted in part the parties’ motion insofar as it

transferred the case “in its entirety, to a Magistrate Judge for final resolution,” ECF No. 62, but

did not adjust the extant schedule;

       WHEREAS, the parties believe that it will promote the efficient resolution of this

litigation to set the deadlines for Defendants’ production of documents and draft, sample Vaughn

indices that were included in the parties’ Proposed Order in support of their joint motion, ECF

No. 61-1;
           Case 3:17-cv-01061-RMS Document 65 Filed 08/16/19 Page 2 of 5



IT IS HEREBY STIPULATED AND AGREED THAT:

   The previously issued schedule, ECF No. 60, shall be vacated;

   The previously ordered Joint Status Reports every 60 days, ECF No. 39, are no longer

    necessary;

   The parties shall participate in a settlement conference by September 6, 2019, or as soon as

    practicable thereafter, subject to the availability of the parties and the Magistrate Judge;

   USCIS shall produce all responsive, non-exempt documents that it referred to the White

    House by August 23, 2019, and all responsive, non-exempt documents referred to all other

    third-party agencies or entities by September 30, 2019;

   With respect to draft, sample Vaughn indices:

           On or before August 30, 2019, USCIS shall produce the draft, sample Vaughn index

            agreed to by the parties on June 21, 2019 for documents not referred to other agencies

            or entities;

           On or before September 15, 2019, Plaintiffs shall advise Defendants which redactions

            or withholding of documents they do not contest in the aforementioned draft, sample

            Vaughn index;

           On or before October 30, 2019, Plaintiffs shall identify specific documents from the

            USCIS production of documents referred to outside agencies and entities (“USCIS’s

            referred production”) to be included in a sample Vaughn index, comprising no more

            than all pages withheld in full and 10 percent of those pages containing redactions ;

           On or before November 30, 2019, USCIS shall propose a date by which this draft,

            sample Vaughn index will be provided;




                                                  2
           Case 3:17-cv-01061-RMS Document 65 Filed 08/16/19 Page 3 of 5



           On or before August 30, 2019, Plaintiffs shall identify the CBP documents from track

            two to be included in draft, sample Vaughn indices, compromising no more than all

            pages withheld in full and 10% of total documents produced by CBP containing

            redactions;

           No more than 60 days from the date in which Plaintiffs identify those documents to

            be included in the draft, sample Vaughn index, CBP shall produce the draft Vaughn

            index for the sampled records;

           On or before August 30, 2019, Plaintiffs shall identify the DOS documents from track

            two to be included in draft, sample Vaughn indices, compromising no more than all

            documents withheld in full and 15% of total documents produced by DOS containing

            redactions;

           No more than 70 days from the date in which Plaintiffs identify those documents to

            be included in the draft, sample Vaughn index, DOS shall produce the draft Vaughn

            index for the sampled records; and

           The parties may be relieved of any or all of these obligations for good cause shown,

            and the parties agree that Defendants may supplement the sample Vaughn indices

            after the aforementioned deadlines to add additional factual details.

Dated: August 16, 2019
Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

ELIZABETH J. SHAPIRO
Deputy Director, Federal Programs Branch

/s/ Michael L. Drezner
MICHAEL L. DREZNER
Trial Attorney, U.S. Department of Justice


                                                 3
         Case 3:17-cv-01061-RMS Document 65 Filed 08/16/19 Page 4 of 5



Civil Division, Federal Programs Branch
20 Massachusetts Avenue, NW Washington, DC 20530
Telephone: (202) 514-4505
Facsimile: (202) 616-8470

Counsel for Defendants


/s/ Reena Parikh
Alexandra Vaughn, Law Student Intern
Reena Parikh, Esq. (ct30688)
Jerome N. Frank, Legal Services Organization
P.O. Box 902020
New Haven, CT 06520
(203) 432-4800

Linda Evarts, Pro hac vice
Stephen Poellot, Pro hac vice
Mariko Hirose, Pro hac vice

International Refugee Assistance Project
One Battery Park Plaza, 4th Floor
New York, NY 10004
(516) 838-1655
Email: levarts@refugeerights.org

Justin B. Cox, Pro hac vice
International Refugee Assistance Project
PO Box 170208
Atlanta, GA 3031
(516) 701-4233
Email: jcox@refugeerights.org

Nicholas Espiritu, Pro hac vice
Esther Sung, Pro hac vice
Josh Stehlik, Pro hac vice
National Immigration Law Center - CA
3435 Wilshire Blvd. Suite 1600
Los Angeles, CA 90010
213-639-3900
Fax: 213-639-3911
Email: stehlik@nilc.org

Counsel for Plaintiffs




                                               4
       Case 3:17-cv-01061-RMS Document 65 Filed 08/16/19 Page 5 of 5



SO ORDERED THIS ______ day of August, 2019



_______________________________________
HONORABLE ROBERT M. SPECTOR
UNITED STATES MAGISTRATE JUDGE




                                      5
